COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Henry William Grotewold v. Janet Kay Meyer

Appellate case number:    01-13-00875-CV

Trial court case number: 2004-40933

Trial court:              257th District Court of Harris County

        The District Court Clerk is ORDERED to file a supplemental clerk’s record in this Court
that contains the following documents:


       1.      “Henry William Grotewold’s Petition to Modify Parent-Child Relationship”; filed
               March 8, 2012; image number 53206961.
       2.      “Petition to Modify Parent-Child Relationship”; filed November 6, 2012; image
               number 53851576.
       3.      “Motion for Psychological Examination and Evaluation of Janet Meyers, Motion
               for Continuance and Motion for Sanctions”; filed July 22, 2013; image number
               58674962.
       4.      “First Amended Counterpetition to Modify Parent-Child Relationship”; filed July
               22, 2013; image number 58674957.
       5.      Letter; filed September 13, 2013; image number 58674951.


     Tex. R. App. P. 34.5(c). The supplemental clerk’s record is to be filed in this Court by
December 12, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: December 2, 2014